Citation Nr: 9902084	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  95-01 927	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
gunshot wound to the right leg with injury to Muscle Groups 
XI and XII, currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased evaluation for residuals of a 
fracture of the right tibia and fibula, with nonunion of 
tibia and malunion of fibula, with three inches of 
shortening, currently evaluated as 40 percent disabling.  

3.  Entitlement to an increased rating for residuals of a 
gunshot wound to the right chest and back with injury to 
Muscle Groups II and IV, currently evaluated as 20 percent 
disabling.  



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran had recognized guerrilla service from January to 
November 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Manila Regional Office (RO).  By a May 1993 rating 
decision, the RO denied the veteran's claims of entitlement 
to an evaluation in excess of 30 percent for residuals of a 
gunshot wound to the right leg (Muscle Groups XI and XII); an 
evaluation in excess of 20 percent for residuals of a gunshot 
wound to the right chest and back (Muscle Group II); and an 
evaluation in excess of 20 percent for the residuals of a 
fracture of the right tibia and fibula.  

By a June 1994 rating decision, the RO increased to 40 
percent the evaluation for residuals of a fracture of the 
tibia and fibula, effective from May 28, 1993.  The veteran 
disagreed with the effective date of this award, and 
perfected an appeal with respect to this issue in December 
1994.  By an August 1995 rating decision, the RO denied his 
claim of entitlement to a total disability rating for 
compensation purposes on the basis of individual 
unemployability.  By a July 1996 rating decision, the RO 
awarded an earlier effective date of March 3, 1992, for the 
grant of a 40 percent evaluation for residuals of a fracture 
of the right tibia and fibula, and the veteran withdrew his 
appeal with respect to the earlier effective date issue.  



In September 1997 the Board granted entitlement to special 
monthly compensation based upon the need for regular aid and 
attendance of another person.  The remaining issues as noted 
on the previous page were remanded to the RO for additional 
development, along with the previously certified issue of 
entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability.  All 
development having been completed by the RO to the extent 
possible, the case has been forwarded to the Board for 
appellate consideration.  

The Board recognizes that while in remand status, the RO 
granted entitlement to entitlement to a total disability 
rating for compensation purposes on the basis of individual 
unemployability from April 25, 1995.  In March 1998, the 
veteran filed a notice of disagreement with respect to the 
effective date.  He has not been furnished a statement of the 
case on such issue.  

Accordingly, the recently raised issue of entitlement to an 
effective date earlier than April 25, 1995, for the grant of 
a total disability rating for compensation purposes on the 
basis of individual unemployability will be addressed in the 
remand portion of the decision.  See Godfrey v. Brown, 7 Vet. 
App. 398 (1995).  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.  

2.  Residuals of a gunshot wound to the right leg with injury 
to Muscle Groups XI and XII (affecting the same anatomical 
area) are productive of no more than overall severe muscle 
injury.  

3.  Residuals of a fracture of the right tibia and fibula are 
manifested by nonunion of tibia and malunion of fibula, with 
no more than 3 inches of shortening of the right lower 
extremity.  



4.  Residuals of a gunshot wound to the right chest and back 
is manifested by well-healed nontender scars, and no more 
than overall moderately severe injury to Muscle Groups II and 
IV (affecting the same anatomical area); He is left handed.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 30 percent 
for residuals of a gunshot wound to the right leg with injury 
to Muscle Groups XI and XII have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 
4.56, 4.71, 4.72, 4.73, Diagnostic Codes 5311, 5312 
(effective prior to and on July 3, 1997).  

2.  The criteria for the assignment of a disability 
evaluation greater than 40 percent for residuals of a 
fracture of the right tibia and fibula with nonunion of tibia 
and malunion of fibula with 3 inches of shortening have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.20, 4.40, 4.45, 4.68, 4.71 Diagnostic Codes 5262, 
5275 (1998).  

3.  The criteria for an evaluation greater than 30 percent 
for residuals of a gunshot wound to the right leg with injury 
to Muscle Groups XI and XII have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 
4.56, 4.71, 4.72, 4.73, Diagnostic Codes 5311, 5312 
(effective prior to and on July 3, 1997).

4.  The criteria for an evaluation greater than 20 percent 
for residuals of a gunshot wound to the right chest and back 
with injury to Muscle Groups II and IV have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.951, 4.3, 
4.7, 4.40, 4.45, 4.56, 4.71, 4.72, 4.73 Diagnostic Codes 
5302, 5304 (effective prior to and on July 3, 1997).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show that he sustained 
a gunshot wound of the right lower leg in January 1945.  The 
point of entrance was on the middle one-third of the anterior 
aspect of the leg, and the point of exit was on the posterior 
aspect at the same level.  There was also a compound 
comminuted fracture of the mid shaft of the tibia and fibula.  
There was also a penetrating wound of the right upper chest.  

The veteran was examined by VA in November 1949.  He 
complained of pain in the right leg and numbness in the right 
upper extremity.  Examination revealed that he walked with a 
crutch.  There was a 1/4 inch scar on the lateral surface of 
the right upper chest which represented the point of entrance 
of the bullet.  There was a one-half inch scar at the level 
of the lower portion of the right scapula.  There were 
parallel postoperative scars on the right leg, with a 1 inch 
by 3 inch depressed adherent tender scar at the anterior 
middle portion of the leg.  There was a palpable bony 
protrusion at the upper end of the scar.  There were marked 
atrophy and shortening of the right lower extremity.  The 
length of the right lower extremity was 24 inches, as 
compared to 26 inches on the left.  The right thigh measured 
16 inches in circumference as compared to 19 1/4 inches on 
the left.  The right leg was 11 3/4 inches in circumference 
as compared to 14 inches on the left.  Partial anesthesia of 
the fingers of the right hand and right foot was noted.  
X-rays of the right leg revealed an ununited fracture of the 
middle third of the right tibia, with bone graft and metallic 
plates.  There was an old fracture of the middle third of the 
right fibula with displacement of the healed fragments.  
Diagnosis was residuals of through and through wounds of the 
right chest and leg.  A chest X-ray showed findings to be 
within normal limits.

A VA X-ray report in February 1992 revealed healed malunited 
fractures of the mid shafts of the right tibia and fibula 
unchanged from December 1988.  

A private X-ray report of the right leg in May 1993 revealed 
presence of rare fracture, although there was union of the 
fractured portion of the tibia and four screws on the distal 
and proximal portion of the fractured bone.  The union of the 
fractured bone was not yet complete.  Impression was 
osteoarthritis, right fractured tibia.  

A private medical statement in May 1993 certified that the 
veteran was under treatment for osteoarthritis of the right 
tibia, which according to the veteran was the result of a 
gunshot wound during the war.  It was noted that he was 
partly bedridden because of the extreme pain of the affected 
right leg.  

A report of an X-ray of the right tibia and fibula in May 
1993 revealed old partially nonunited fracture, tibia, right, 
with four metallic screws; old healed malunited fracture, 
proximal third, fibula, right, old fracture, distal femur, 
with metallic plate and screws.  

On the report of a VA orthopedic examination in January 1994 
the examiner noted tissue loss in the right leg and thigh, as 
shown by mid leg circumference on the right of 21 centimeters 
and 24 centimeters on the left.  Right mid thigh 
circumference was 34 centimeters as compared to 39 
centimeters on the left.  Muscles penetrated revealed 
evidence of chest injury to Muscle Groups II and IV.  The 
right leg revealed muscle injury to Muscle Groups XI and XII.  
There were pairs of scars, right chest and back, residual of 
gunshot wounds, through and through, point of entry, right 
upper chest, lateral to midclavicular line measuring about 1 
to 0.5 centimeters, nontender, nondepressed.  Point of exit, 
right scapular area measuring about 1 to 2 centimeters in 
diameter, slightly depressed, with injury to Muscle Groups II 
and IV.  Scar was located on the posterior aspect, middle 
third, right leg, point of entry, gunshot wound, through and 
through, measuring about 2 by 3 centimeters in diameter, 
nondepressed, nonadherent, nontender and scar on the anterior 
aspect, upper third, middle third, and part of lower third, 
right leg, alleged point of exit, gunshot wound, through and 
through, and subsequent surgery, measuring about 20 
centimeters and 18 centimeters, respectively, with major bone 
depressions, adherent, nontender.  There was fair strength of 
the right leg and good strength of the left leg.  

The veteran complained of pain on flexion, right knee and 
hips, and pain on dorsal and plantar flexion of the right 
ankle.  The veteran came to the examination in a wheelchair.  
He had difficulty in standing.  He had to be carried by his 
son to be placed on the examining table.  There was 
shortening of the right lower extremity by 3 inches as shown 
by anterior superior iliac spine.  The right leg measured 29 
inches as opposed to the left leg measuring 32 inches.  There 
was a varus deformity on the right.  An X-ray of the back and 
chest revealed far advanced bilateral pleuroparenchymal 
disease, with volume loss in both upper lobes and pulmonary 
emphysema.  It was noted that although the findings did not 
indicate progression of the primary disease, secondary 
changes were slightly increased since February 1988.  An 
X-ray of the right tibia and fibula revealed no significant 
change since May 1993.  Final diagnoses revealed healed scars 
of the right leg with residuals of gunshot wounds with severe 
injury to Muscle Groups XI and XII, and healed scar of the 
right chest and back with injury to Muscle Group II.  Also 
noted was far advanced bilateral pleuroparenchymal disease in 
both upper lobes and pulmonary emphysema.  

In a rating decision dated in June 1994 the RO granted an 
increased rating from 20 percent to 40 percent for residuals 
of fracture of right tibia and fibula, with nonunion of tibia 
and malunion of fibula with 3 inch shortening under 
Diagnostic Code 5262-5275.  

On a report of a VA orthopedic examination in June 1995 the 
veteran complained of weakness and joint pains.  He noted 
suffering a fracture over the right lower extremity, and 
injuries to the right side of the body due to gunshot wounds.  
He claimed to have never been able to work since then.  He 
was however able to walk until about three years earlier.  On 
objective examination swelling was present.  Deformity of the 
right knee was noted.  Bony deformity of the right tibia was 
noted as compatible with abnormal healing.  The right lower 
leg was shorter by 3 inches.  Diagnosis was nonunion right 
tibial fracture, and malunion right fibular fracture, no 
change since December 1988.  

Also noted was range of motion of the right knee revealing 
full flexion.  Range of motion of the right ankle revealed 
full flexion and extension.  The test was positive for 
weakness, but range of motions were described as okay.  

Also noted was post-traumatic arthritis of the right knee and 
ankle, as well as apparent osteoporosis.  Additional 
examination of the muscles revealed a linear scar, well 
healed (surgical) over the lateral aspect of the right knee, 
12 centimeters long, linear scars, running along anterior 
edge of tibia through the lower ankle, well healed 
(surgical), and marked atrophy of Muscle Groups XI and XII.  
Diagnosis was gunshot wound, right leg, with injury to Muscle 
Groups XI and XII, with status post surgery.  An X-ray report 
of the right ankle revealed marked osteoporosis and post-
traumatic arthritis of the right ankle joint.  An X-ray of 
the right knee revealed marked osteoporosis and post-
traumatic arthritis.  An X-ray of the right lower leg 
revealed fracture, malunion, right fibular fracture.  

In a report of a VA examination in December 1997 with benefit 
of review of the claims file, the veteran complained of 
stiffness of the right knee and ankle.  He was in a 
wheelchair.  A history of previous right knee and leg surgery 
was noted.  No episodes of dislocation or recurrent 
subluxation were noted.  Inflammatory arthritis was 
indicated.  Pain was noted in the right knee area with motion 
from 0 to 100 degrees.  No instability of the right knee was 
noted.  With regard to the injury to Muscle Group II in the 
right chest area and back, the veteran had no complaints over 
the area.  On physical examination there was no muscle 
atrophy or hernia noted.  There was no paresis or weakness of 
the muscles.  There was no limitation of motion of the arm to 
the side.  With respect to Muscle Groups XI and XII there was 
evidence of deformity of the right leg.  Scars were present 
but were not shown to be other than healed and nontender.  
There was atrophy of the right leg involving Muscle Groups XI 
and XII.  Malunion of the fibula and nonunion of the tibia 
was noted.  Muscle strength was noted as three plus/five over 
the right leg.  There was no muscle herniation.  It was 
indicated that the muscle group was unable to move through 
normal range with sufficient comfort, endurance, and strength 
to accomplish activities of daily living.  The muscle groups 
moved independently through useful ranges of motion, but with 
limitation by pain, or easy fatigability or weakness.  



The muscle groups were noted to move with assistance or with 
gravity eliminated.  It appeared that there was no ability of 
the muscle group to move joint, even with gravity eliminated 
and joint passively moveable.  Muscle contraction was felt.  
Active and passive range of motion of the right knee was 0 to 
100 degrees.  Right ankle range of motion revealed 
dorsiflexion from 0 to 5 degrees and plantar flexion from 0 
to 20 degrees.  There was no pain while performing range of 
motion.  There was no additional range of motion or function 
that was additionally limited by pain, fatigue, weakness or 
lack of endurance.  

Right lower extremity shortening was measured at about three 
inches.  Deformity was noted in the right tibia-fibular area.  
No ankylosis was present.  A chest X-ray revealed moderately 
advanced infiltrates, bilateral, with volume loss in the left 
upper lobe, unchanged since June 1996.  A soft tissue density 
in the left basal area was noted.  Pulmonary emphysema was 
noted along with arteriosclerosis.  An X-ray of the right leg 
revealed malunited fractures, upper halves, right tibia and 
fibula, unchanged since June 1996.  Also noted was 
osteomyelitic changes, at the tibial fracture site, inactive.  
Also noted was severe disuse osteoporosis and muscle asthenia 
of the right leg.  The record also contains unretouched color 
photographs of the veteran and the affected areas.  

An apparent addendum in February 1998 to the December 1997 VA 
examination revealed with regard to chest X-ray on the right 
and back injury to Muscle Group II that the veteran had no 
complaint over the area.  On physical examination there was 
no paresthesia or weakness of muscle movement.  Negative 
scarring or tenderness was noted along with no loss of motion 
to the right side.  Confirmed diagnosis was fracture of right 
tibia and fibula with nonunion of tibia, malunion of fibula 
and 3 inches shortening of the right lower extremity; right 
leg injury involving Muscle Groups XI and XII and right chest 
and back injury involving Muscle Group II.  


Criteria

Disability evaluations are based upon the average impairment 
of earning capacity as determined by the VA Schedule For 
Rating Disabilities.  The provisions contained in the rating 
schedule represent, as far as can practicably be determined, 
the average impairment in earning capacity in civil 
occupations resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including the service 
medical records.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in other activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59.  The 
Board also notes that in DeLuca v. Brown, 2 Vet. App. 202, 
206 (1995) the United States Court of Veterans Appeals 
(Court) held that, when a diagnostic code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and that examination based upon the rating 
decision must adequately portray the extent of functional 
loss due to pain "on use or due to flare-ups." 

The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative of or 
overlapping with symptomatology of the other conditions.  
Esteban v. Brown, 6 Vet. App. 259 (1995). Impairment 
associated with the veteran's service-connected disability 
may be rated separately unless it constitutes the same 
disability or the same manifestation.  Esteban, 6 Vet. App. 
261. The critical element is that none of the symptomatology 
is duplicative or overlapping; the manifestations of the 
disabilities must be separate and distinct.  Esteban, 6 Vet. 
App. at 261, 262.

The veterans claim should also be viewed in light of 
VAOPGCPREC 23-97 (O.G.C. Prec. 23-97).  In that opinion, the 
VA General Counsel stated that when a knee disorder is rated 
under Diagnostic Code 5257 and a veteran also has limitation 
of knee motion which at least meets the criteria for a zero 
percent evaluation under Diagnostic Code 5260 or 5261, 
separate evaluations may be assigned for arthritis with 
limitation of motion and for instability.  However, the 
opinion states that if a veteran does not meet the criteria 
for a zero percent rating under either Diagnostic Code 5260 
or Diagnostic Code 5261, there is no additional disability 
for which a separate rating for arthritis may be assigned.  
VAOPGCPREC 23-97 (O.G.C. Prec. 23-97).  Also see VAOPGCPREC 
9-98 (O.G.C. Prec. 9-98).

The provisions of 38 C.F.R. § 4.20 provide that when an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.

The Board notes further that the regulations pertaining to 
muscle injuries were recently revised in June 1997, effective 
July 3, 1997.  62 Fed. Reg. 20235-30240 (1997).  Where the 
law or regulations change while the case is pending, the 
version more favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  

Prior to the revision for rating muscle injuries, the 
regulations in effect provided that in rating injuries of the 
musculoskeletal system, attention is first given to the 
deepest structures injured (bones, joints and nerves).  "A 
through-and-through injury, with muscle damage, is at least a 
moderate injury for each group of muscles damaged."  
Entitlement to a rating of severe grade is established when 
there is a history of "compound comminuted fracture and 
definite muscle or tendon damage from the missile."  
Entitlement to a rating of severe grade, generally, is 
established when there is a history of compound, comminuted 
fracture and definite muscle or tendon damage.  However, the 
regulations recognize that there are locations, as in the 
wrist or over the tibia, where muscle damage might be minimal 
or damage to tendons might be repaired by sutures; in such 
cases, the requirements for a severe rating are not 
necessarily met.  38 C.F.R. § 4.72.


Muscle injuries are classified into four general categories:  
Slight, moderate, moderately severe, and severe.  Separate 
evaluations are assigned for the various degrees of 
disability.  Residuals of gunshot and shell fragment wounds 
are evaluated on the basis of the velocity, projector and 
size of the missile which inflicted the wounds; extent of the 
initial injury and duration of hospitalization; the 
therapeutic measures required to treat the disability; and 
current objective findings, such as evidence of damage to 
muscles, nerves and bones which results in pain, weakness, 
limited or excessive motion, shortening of extremities, 
scarring, or loss of sensation.  38 C.F.R. § 4.56.

Slight disability of the muscle anticipates a simple muscle 
wound without debridement or infection with the effects of 
laceration with a history of a wound of slight severity and 
relieved with brief treatment and returned to duty.  A 
history of healing with good functional results without 
consistent complaints of the cardinal symptoms of muscle 
injury or painful residuals is also contemplated.  Objective 
findings of a slight disability including minimal scar, 
slight, if any, evidence of fascial defect, atrophy, or 
impaired tonus, and no significant impairment of function or 
retained metallic fragments.  38 C.F.R. § 4.56 (a).

Moderate disability of the muscle anticipates a through-and-
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include evidence of 
hospitalization in service or treatment of the wound, and 
complaints of one or more of the cardinal signs and symptoms, 
particularly lowered threshold of fatigue after average use.  
Objective findings include entrance, and if present, exit 
scars indicating a short track of missile, some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
of definite weakness or fatigue in comparative tests.  
38 C.F.R. § 4.56(b).






A moderately severe disability of the muscles anticipates a 
through-and-through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of the soft 
parts, and intermuscular scarring.  There should be a history 
of hospitalization for a prolonged period of treatment of the 
wound in service.  A record of cardinal symptoms, such as 
loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement, and evidence of unemployability because of 
inability to keep up work requirements should be considered.  
Objective findings should include entrance and exit scars 
indicating a track of a missile through one or more muscle 
groups.  Objective findings should also include indications 
on palpation of loss of deep fascia, moderate loss of muscle 
substance, or normal firm resistance of muscles compared to a 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of moderately 
severe loss.  38 C.F.R. § 4.56(c).

A severe muscle disability results from a through-and-through 
or deep-penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
with intermuscular binding and cicatrization and service 
medical records or other evidence showing hospitalization for 
a prolonged period for treatment of the wound.  Objective 
findings may include a ragged, depressed and inherent scars 
indicating wide damage to muscle groups in missile track, 
palpation showing moderate or extensive loss of deep fasciae 
or muscle substance, or soft flabby muscles in wound area and 
abnormal swelling and hardening of muscles in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with decreased muscles of the nonmajor side 
indicates severe impairment of function.  38 C.F.R. 
§ 4.56(d).



If present, the following are also signs of severe muscle 
disability:  X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial filling over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current and electrodiagnostic tests, visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile; induration or atrophy of an entire muscle following 
simple piercing by a projectile.  38 C.F.R. § 4.56(d).

By regulatory amendment effective July 3, 1997, changes were 
made to the schedular criteria for evaluating muscle 
injuries, as set forth in 38 C.F.R. §§ 4.55, 4.56, and 4.72.  
See 62 Fed. Reg. 30237-240 (1997).  For instance, 38 C.F.R. § 
4.72 was removed and the provisions contained in that 
regulation were incorporated into the provisions of 38 C.F.R. 
§ 4.56.

The former provisions of 38 C.F.R. § 4.55 provided that 
muscle injuries in the same anatomical region would not be 
combined, but instead the rating for the major group would be 
elevated from moderate to moderately severe or from 
moderately severe to severe according to the aggregate 
impairment of function of the extremity.  That regulation 
also provided that two or more muscles affecting the motion 
of a single joint could be combined but not in combination 
receive more than the rating for ankylosis of that joint at 
the intermediate angle.  Additionally, that regulation 
provided that muscle injury ratings would not be combined 
with peripheral nerve paralysis ratings.  38 C.F.R. § 4.55 
(1998).


The new provisions of 38 C.F.R. § 4.55, provide as follows: 

(a)	A muscle injury rating will not be 
combined with a peripheral nerve 
paralysis rating of the same body part, 
unless the injuries affect entirely 
different functions.

(b)	For rating purposes, the skeletal 
muscles of the body are divided into 23 
muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and 
arm (diagnostic codes 5301 through 5306); 
3 muscle groups for the forearm and hand 
(diagnostic codes 5307 through 5309); 3 
muscle groups for the foot and leg 
(diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and 
thigh (diagnostic codes 5313 through 
5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 
5323).

(c)	There will be no rating assigned for 
muscle groups which act upon an ankylosed 
joint, with the following exceptions:

(1)	In the case of an ankylosed knee, if 
muscle group XIII is disabled, it will be 
rated, but at the next lower level than 
that which would otherwise be assigned.

(2)	In the case of an ankylosed 
shoulder, if muscle groups I and II are 
severely disabled, the evaluation of the 
shoulder joint under diagnostic code 5200 
will be elevated to the level for 
unfavorable ankylosis, if not already 
assigned, but the muscle groups 
themselves will not be rated.

(d)	The combined evaluation of muscle 
groups acting upon a single unankylosed 
joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, 
except in the case of muscle groups I and 
II acting upon the shoulder.

(e)	For compensable muscle group 
injuries which are in the same anatomical 
region but do not act on the same joint, 
the evaluation for the most severely 
injured muscle group will be increased by 
one level and used as the combined 
evaluation for the affected muscle 
groups.

(f)	For muscle group injuries in 
different anatomical regions which do not 
act upon ankylosed joints, each muscle 
group injury shall be separately rated 
and the ratings combined under the 
provisions of Sec. 4.25. 


Under the new 38 C.F.R. § 4.56, governing the evaluation of 
muscle disabilities, 
 (a) An open comminuted fracture with muscle 
or tendon will be rated as a severe injury of 
the muscle group involved unless, for 
locations such as in the wrist or over the 
tibia, evidence establishes that the muscle 
damage is minimal,

(b) A through-and-through injury with 
muscle damage shall be evaluated as no 
less than a moderate injury for each 
group of muscles damaged,

(c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement,

(d) Under Diagnostic Codes 5301 through 
5323, disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows:

(1) Slight disability of muscles--(i) 
Type of injury.  Simple wound of muscle 
without debridement or infection.

(ii) History and complaint.  Service 
department record of superficial wound 
with brief treatment and return to duty.  
Healing with good functional results.  No 
cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of 
this section.

(iii) Objective findings.  Minimal scar.  
No evidence of fascial defect, atrophy, 
or impaired tonus.  No impairment of 
function or metallic fragments retained 
in muscle tissue.

(2) Moderate disability of muscles--(i) 
Type of injury.  Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.

(ii) History and complaint.  Service 
department record or other evidence of 
inservice treatment for the wound.  
Record of consistent complaint of one or 
more of the cardinal signs and symptoms 
of muscle disability as defined in 
paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.

(iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, 
indicating short track of missile through 
muscle tissue.  




Some loss of deep fascia or muscle 
substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.

(3) Moderately severe disability of 
muscles--(i) Type of injury.  Through-
and-through or deep-penetrating wound by 
small high velocity missile or large low-
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.

(ii) History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements.

(iii) Objective findings.  Entrance and 
(if present) exit scars indicating track 
of missile through one or more muscle 
groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrative positive 
evidence of impairment.



(4) Severe disability of muscles--(i) 
Type of injury.  Through-and-through or 
deep-penetrating wound due to high-
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.

(ii) History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.

(iii) Objective findings.  Ragged, 
depressed and adherent scars indicating 
wide damage to muscle groups in missile 
track.  Palpation shows loss of deep 
fascia or muscle substance, or soft 
flabby muscles in wound area.  Muscles 
swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability:

(A) X-ray evidence of minute multiple 
scattered foreign bodies indicating 
intermuscular trauma and explosive effect 
of the missile.


(B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle.

(C) Diminished muscle excitability to 
pulsed electrical current in 
electrodiagnostic tests.

(D) Visible or measurable atrophy.

(E) Adaptive contraction of an opposing 
group of muscles.

(F) Atrophy of muscle groups not in the 
track of the missile, particularly of the 
trapezius and serratus in wounds of the 
shoulder girdle.

(G) Induration or atrophy of an entire 
muscle following simple piercing by a 
projectile.  (Authority:  38 U.S.C. 1155 
[29 FR 6718, May 22, 1964, as amended at 
43 FR 45349, October 2, 1978; 62 FR 
30238, June 3, 1997)

The record shows that RO has considered both sets of rating 
criteria with respect to the veterans claim.  Accordingly, 
the Board has determined that the appellant would not be 
prejudiced if the Board proceeded with appellate 
consideration on the claims presented.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Under Diagnostic Code 5302 in effect prior to the July 1997 
regulation change for Muscle Group II contemplating extrinsic 
muscles of shoulder girdle.  (1)  Pectoralis major II 
(Costosternal); (2)  latissimus dorsi and teres major; (3)  
pectoralis minor; (4)  rhomboid.  (Function:  Depression of 
arm from vertical overhead to hanging at side, (1,2); 
downward rotators of scapula (3,4); (teres major although 
technically an intrinsic muscle is included with latissimus 
dorsi); (1,2 act with Group III in forward and backward swing 
of the arm).  

For moderate muscle injury of the minor upper extremity a 20 
percent evaluation is warranted.  For moderately severe 
impairment a 20 percent evaluation is also provided.  For 
severe muscle injury of the minor upper extremity a maximum 
30 percent evaluation is provided.  

Under the new criteria for Diagnostic Code 5302 involving 
Muscle Group II contemplates Function:  Depression of arm 
from vertical overhead to hanging at side (1,2) downward 
rotation of scapular (3,4); backward swing of arm.  Extrinsic 
muscles of shoulder girdle:  (1)  Pectoralis major (see 
costosternal); (2)  latissimus dorsi and teres major (teres 
major, although technically an intrinsic muscle, is included 
with latissimus dorsi); (3)  pectoralis minor; (4)  rhomboid.  
For moderate and moderately severe impairment a 20 percent 
evaluation is warranted where involving the nondominant upper 
extremity.  A maximum 30 percent evaluation is provided for a 
severe muscle injury where the nondominant upper extremity is 
involved.  

In addition the Board notes that under the criteria of 
Diagnostic Code 5304 in effect prior to prior to the July 
1997 change for injury to Muscle Group IV consisting of 
intrinsic muscles of the shoulder girdle. (1) Supraspinatus; 
(2) infraspinatus and teres minor; (3) subscapularis; (4) 
coracobrachialis, (Function: Stabilizing muscles of the 
shoulder against injury in strong movements, holding head of 
humerus in socket.  Other functions are: (1) abduction, (2) 
outward rotation, (3) inward rotation.) a 10 percent 
evaluation is provided for moderate impairment of the upper 
minor extremity and maximum 20 percent evaluations are 
provided for both moderately severe and severe impairment of 
the minor upper extremity. 

Under the new criteria for Diagnostic Code 5304 involving 
injury to Muscle Group IV involving stabilization of shoulder 
against injury and strong movements, holding head of humerus 
in socket; abduction, outward rotation and inward rotation of 
arm.  Intrinsic muscles of shoulder girdle; (1)  
Supraspinatus; (2)  infraspinatus and teres minor; (3) 
subscapularis; (4) coracobrachialis.  



A 10 percent evaluation is provided for moderate impairment 
of the upper minor extremity and maximum 20 percent 
evaluations are provided for both moderately severe and 
severe impairment of the minor upper extremity.

Under the old criteria Diagnostic Code 5311 was used to 
evaluate injuries to Muscle Group XI, the posterior and 
lateral crural muscles and calf muscles, whose functions 
included propulsion, plantar flexion of the foot, stabilizing 
arch, flexion of toes, and flexion of the knee.  Diagnostic 
Code 5312 was used to evaluate injuries to Muscle Group XII, 
the anterior muscles of the legs, whose functions included 
dorsiflexion, extension of toes, and stabilizing arch.  Each 
of these codes assigns a maximum 30 percent evaluation for 
severe muscle injury.  Muscle injuries in the same anatomical 
region, i.e., leg and foot, will not be combined, but 
instead, the rating for the major group will be elevated from 
moderate to moderately severe, or from moderately severe to 
severe, according to the severity of the aggregate impairment 
of function of the extremity.  38 C.F.R. § 4.55.  

Under the new criteria for Diagnostic Code 5311 for Muscle 
Group XI function; propulsion, plantar flexion of foot (1); 
stabilization of arch (2,3); flexion of toes (4,5); flexion 
of knee (6) posterior and lateral crural muscles, and muscles 
of the calf:  (1)  Triceps surae (gastrocnemius and soleus); 
(2)  tibialis posterior; (3)  peroneus longus; (4)  peroneus 
brevis; (5)  flexor hallucis longus; (6)  flexor digitorum 
longus; (7)  popliteus; (8)  plantaris.  A maximum 30 percent 
evaluation is provided where there is severe muscle damage.  
For Diagnostic Code 5312 for Muscle Group XII for impairment 
of function; dorsiflexion (1); extension of toes (2); 
stabilization of arch (3).  Anterior muscles of the leg:  (1)  
Tibialis anterior; (2)  extensor digitorum longus; (3)  
extensor hallucis longus; (4)  peroneus tertius.  As such 
muscle groups are in the same anatomical region, separate 
evaluations may not be awarded under each diagnostic code.  
38 C.F.R. § 4.55.  

Other applicable schedular criteria are as follows:


A 40 percent evaluation requires that the knee be fixed in 
flexion at an angle between 10 degrees and 20 degrees.  A 50 
percent evaluation requires that the knee be fixed in flexion 
at an angle between 20 degrees and 45 degrees.  38 C.F.R. 
Part 4, Diagnostic Code 5256 (1998).  

Shortening of either lower extremity of 3 to 3-1/2 inches 
(7.6 to 8.9 cm) warrants a 40 percent evaluation.  A 50 
percent evaluation requires 3-1/2 to 4 inches (8.9 to 10.2 
cm) of shortening.  Shortening which meets the criteria for a 
50 percent evaluation also warrants special monthly 
compensation.  38 C.F.R. Part 4, Diagnostic Code 5275 (1998).  
Note; Shortening is determined by measuring both lower 
extremities from the anterior superior spine of the ilium to 
the internal malleolus of the tibia.  Not to be combined with 
other ratings for fracture or faulty union in the same 
extremity.  Id.

Under Diagnostic Code 5262, for impairment of tibia and 
fibula, the next higher maximum 40 percent evaluation is 
provided for nonunion of, with loose motion, requiring a 
brace. 

Traumatic arthritis (Diagnostic Code 5010) substantiated by 
X-ray findings will be rated as degenerative arthritis under 
Diagnostic Code 5003.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved in 
noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  
These 10 percent evaluations are combined, not added, under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
Part 4, Diagnostic Code 5003 (1998).  Limitation of extension 
of either leg to 30 degrees warrants a 40 percent evaluation.  
A 50 percent evaluation requires that extension be limited to 
45 degrees or more. 38 C.F.R. Part 4, Diagnostic Code 5261 
(1998). 

The average normal range of motion of the leg and knee is 
from 0 to 140 degrees. 38 C.F.R. § 4.71 (1998).  A 10 percent 
evaluation is warranted for superficial scars which are 
tender and painful on objective demonstration.  38 C.F.R. 
Part 4, Diagnostic Code 7804 (1998).

Limitation of flexion of either leg to 15 degrees warrants a 
maximum 30 percent evaluation.  38 C.F.R. Part 4, Diagnostic 
Code 5260 (1998).  For limitation of extension of the leg to 
45 degrees a maximum 50 percent evaluation is provided under 
38 C.F.R. Part 4, Diagnostic Code 5261.  For limitation of 
extension of the leg to 30 degrees a 40 percent evaluation is 
provided. 

Under Diagnostic Code 5201, a 20 percent evaluation is 
provided for limitation of motion of an arm midway between 
the side and shoulder level and a 30 percent evaluation when 
limitation of motion is at 25 degrees from the side, if the 
limitation of motion affects the minor extremity.  In this 
case, the evidence shows that the veteran is left handed.

The Board also notes that with respect to Muscle Groups XI 
and XII contemplating function of the foot that under 
Diagnostic Code 5284 for other foot injuries a 30 percent 
evaluation is provided for severe foot injury.  Note where 
there is actual loss of the foot a 40 percent evaluation is 
provided.  38 C.F.R. § 4.71a, Code 5284.  In this case 
entitlement to special monthly compensation on account of 
loss of use of the right foot has been in effect since April 
1951.

The Board further notes that scars, other than disfiguring 
head, neck, or facial scars, or residuals of second or third 
degree burns, are rated based on healing, symptomatology, or 
on impairment of function of the part affected.  A 10 percent 
rating is warranted for a scar which is poorly nourished with 
repeated ulceration, or for a scar that is tender and painful 
on objective demonstration. Other scars are rated on 
limitation of function of the part affected. 38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804, 7805 (1998).


Pertinent regulations provide that in every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met. 38 C.F.R. § 4.31 (1998). 

In accordance with 38 C.F.R. § 4.68 for the amputation rule, 
the combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at the elective 
level, were amputation to be performed.  For example, the 
combined evaluations for disabilities below the knee shall 
not exceed the 40 percent evaluation, Diagnostic Code 5165.  
This 40 percent rating may be further combined with 
evaluation for disabilities above the knee, but not to exceed 
the above the knee amputation elective level.  Id.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
involving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gobber v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. at 54.


Analysis

As a preliminary matter, the Board finds that the claims are 
plausible and thus well grounded within the meaning of 38 
U.S.C. § 5107(a); see also Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for service-connected disability generally is a 
well-grounded claim).  In this regard, the Board is satisfied 
that all relevant evidence has been obtained with respect to 
the claims, and that no further assistance to the veteran is 
required in order to comply with the duty to assist as 
mandated by statute.  38 U.S.C.A. § 5107.  



I.  Entitlement to an increased 
evaluation for residuals of a gunshot 
wound to the right leg with injury to 
muscle groups XI and XII, currently 
evaluated as 30 percent disabling.

The veterans residuals of a gunshot wound to the right leg 
affect the surrounding muscle groups, Muscle Groups XI and 
XII, consisting of the muscles of the calf and lower leg 
(below the knee).  38 C.F.R. § 4.73, Diagnostic Codes 5311, 
5312.  Clearly, those codes provide for a maximum 30 percent 
evaluation for severe damage to Muscle Groups XI or XII.  As 
such muscle groups are in the same anatomical region, 
separate evaluations may not be awarded under each diagnostic 
code.  38 C.F.R. § 4.55.  Moreover, as such code specifically 
includes consideration of manifestations such as atrophy, 
limitation of motion and pain, the same manifestations 
contemplated in the award of 30 percent during the time 
period in question, an additional evaluation would not be 
warranted.  See 38 C.F.R. § 4.14. Thus, no increased or 
separate evaluation would be warranted under those diagnostic 
codes. 38 C.F.R. §§ 4.14, 4.73, Diagnostic Codes 5311, 5312.

The Board notes the veterans complaints of multiple 
difficulties stemming from his right lower extremity 
injuries, but emphasizes the applicability of 38 C.F.R. § 
4.14 and the Courts holding in Esteban in this case.  Any 
pertinent scarring is either contemplated within the rating 
criteria or otherwise does not meet the criteria for a 
separate compensable rating.  The veterans symptoms 
primarily consist of pain, limited motility, some atrophy in 
the calf musculature, and some signs of lower extremity 
weakness.  The present medical evidence fails to clinically 
demonstrate the combination of right knee instability and 
confirmed evidence of arthritis of the right knee; thus, the 
recent precedent opinion from the VA Office of the General 
Counsel does not apply to allow separate evaluations based on 
arthritis, limitation of motion and instability.  See 
VAOPGCPREC 23-97 (O.G.C. Prec. 23-97).  


Importantly, the Board further notes that while veterans 
residuals of a gunshot wound of the right leg affecting the 
surrounding muscle groups, Muscle Groups XI and XII, 
consisting of the muscles of the calf and lower leg (below 
the knee) may also by analogy be rated as foot injury under 
Diagnostic Code 5284 which provides a 40 percent evaluation 
where there is loss of use of the foot (the veteran has been 
granted special monthly compensation for loss of use of the 
right foot) a higher rating may not be assigned as any 
further increase would in any event appear to conflict with 
amputation rule under 38 C.F.R. § 4.68 especially in view of 
the fact that a separate 40 percent evaluation has been 
assigned for residuals of a fracture of the right tibia and 
fibula, with nonunion of the tibia and malunion of the fibula 
with three inches of shortening.  

Under the rating criteria in effect prior to July 3, 1997, 
the veteran's residuals of a gunshot wound to the right leg 
with injury to Muscle Groups XI and XII are productive of no 
more than severe muscle injury.  Moreover, from July 3, 1997, 
under either the old or new criteria in effect, the veteran's 
residuals of a gunshot wound to the right leg with injury to 
Muscle Groups XI and XII are productive of no more than 
severe muscle injury.


II.  Entitlement to an increased 
evaluation for residuals of fracture 
of the tibia and fibula, with 
nonunion of the tibia and malunion 
of the fibula, with 3 inch 
shortening, currently evaluated as 
40 percent disabling.

At the outset, the Board recognizes that a 40 percent 
evaluation has been assigned by the RO for residuals of 
fracture of the tibia and fibula, with nonunion of tibia and 
malunion of fibula, with 3 inch shortening currently 
evaluated as 40 percent disabling.  The Board notes that 
under Diagnostic Code 5275, shortening of either lower 
extremity of 3 to 3-1/2 inches (7.6 to 8.9 cm) warrants a 40 
percent evaluation.  A 50 percent evaluation requires 3-1/2 
to 4 inches (8.9 to 10.2 cm) of shortening.  These ratings 
are not to be combined with other ratings for fracture or 
faulty union in the same extremity.  Id.  

The Board notes that the record fails to reflect more than 3 
to 3-1/2 inches shortening associated with the veterans 
residuals of fracture of the tibia and fibula, with nonunion 
of tibia and malunion of fibula.  Accordingly a higher 
disability evaluation is not warranted.  Also see 38 C.F.R. 
§ 4.25, 4.68 and Diagnostic Code 5165.


III.  Entitlement to an increased 
evaluation for residuals of a 
gunshot wound to the right chest and 
back with injury to muscle groups II 
and IV, currently evaluated as 20 
percent disabling.

With respect to the veteran's claim for entitlement to an 
increased evaluation for residuals of a gunshot wound to the 
right chest and back, a historical review of the record shows 
injury to Muscle Groups II and IV.  The current 20 percent 
evaluation is protected under 38 C.F.R. § 3.951 (1998).  

Importantly, the veterans residuals of a gunshot wound to 
the right chest and back affect the surrounding muscle 
groups, Muscle Groups II and IV, consisting of the muscles of 
the shoulder.  38 C.F.R. § 4.73, Diagnostic Codes 5302, 5304.  
As such muscle groups are in the same anatomical region, 
separate evaluations may not be awarded under each diagnostic 
code.  38 C.F.R. § 4.55.  The RO has rated the overall degree 
of disability under Diagnostic Code 5302.  

The Board notes that recent objective evaluations have shown 
the veteran's residuals of injuries to Muscle Groups II and 
IV are primarily manifested by healed nontender and 
nonadherent scars of the right chest and back, without 
evidence of limitation of motion of the right shoulder area.  
X-rays of the right shoulder and scapula did not reveal any 
bony abnormalities.  There is no indication of any 
involvement of the ribs or lungs.  Importantly, the Board 
notes that no more than moderate impairment of Muscle Group 
II or IV is demonstrated by the objective evidence of record.  

Consequently, the overall degree of disability remains 
moderately severe under Diagnostic Code 5302.  See 38 C.F.R. 
§ 4.55.  The result is the same under both the old and/or new 
criteria.  

Additionally, the record shows that the present findings do 
not reflect the presence of scars that is not already 
contemplated within the 20 percent evaluation currently 
assigned.  Thus, under Esteban a separate evaluation based on 
scarring would violate the rule against pyramiding.  
Moreover, the Board notes that the provisions of 38 C.F.R. 
§ 4.40, 4.45 are already specifically included under 38 
C.F.R. § 4.56.  Thus, no additional evaluation is warranted 
due to pain or functional loss.  

Consideration has been given to the potential application of 
the provisions of 38 C.F.R. Parts 3 and 4 (1998), whether or 
not they were raised by the veteran, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  However, the Board 
finds no basis upon which to assign higher ratings for the 
disabilities at issue.  Increased ratings therefore are not 
warranted at this time.  Importantly, consideration has been 
given to the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1), however, the veteran's disabilities 
have not rendered his disability picture unusual or 
exceptional in nature or required inpatient care as to render 
impractical the application of the regular schedular 
standards.  Thus, increased ratings on an extraschedular 
basis are not warranted in this instance.  


ORDER

Entitlement to an increased evaluation for residuals of a 
gunshot wound to the right leg with injury to Muscle Groups 
XI and XII is denied.  

Entitlement to an increased evaluation for residuals of a 
fracture of the right tibia and fibula with nonunion of tibia 
and malunion of fibula with 3 inches of shortening is denied.  

Entitlement to an increased rating for residuals of a gunshot 
wound to the right chest and back with injury to Muscle Group 
II is denied.  
REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board recognizes that while in remand status, the RO 
granted entitlement to a total disability rating for 
compensation purposes on the basis of individual 
unemployability from April 25, 1995.  In March 1998, the 
veteran filed a notice of disagreement with respect to the 
effective date.  He has not been furnished a statement of the 
case on such issue.  Accordingly, the recently raised issue 
of entitlement to an effective date earlier than April 25, 
1995, for the grant of a total disability rating for 
compensation purposes on the basis of individual 
unemployability, must be remanded to the RO for a statement 
of the case. Godfrey v. Brown, 7 Vet. App. 398 (1995).  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should provide the veteran and his 
representative a statement of the case 
regarding the issue of entitlement to an 
effective date earlier than April 25, 
1995, for the grant of a total disability 
rating for compensation purposes on the 
basis of individual unemployability.  
They should be notified of the 
requirement of filing a timely 
substantive appeal for Board 
consideration of such issue. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as any final outcome 
warranted.  The appellant need take no action unless 
otherwise notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
